Citation Nr: 9931821	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.  95-04 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.Entitlement to service connection for a left shoulder 
disorder.  

2.  Entitlement to service connection for pes planus.  

3.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).  

4.  Entitlement to an increased evaluation for residuals of a 
left knee injury with post-traumatic degenerative joint 
disease (DJD), currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 1971 
and September 1978 to April 1980.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York.  

At a personal hearing in February 1999, the issues of 
entitlement to service connection for hypertension, residuals 
of a head injury, a personality disorder, and alcohol 
dependency were withdrawn.  Those issues will not be 
addressed in this decision.  It is also pointed out that the 
issues of entitlement to service connection for generalized 
anxiety disorder and PTSD have been combined under the one 
heading as listed on the title page of this decision (issue 
number 3).  

The issue of entitlement to an increased rating for a left 
knee disorder will be addressed at the end of this decision 
under the heading, "REMAND."  



FINDINGS OF FACT

1.  A chronic left shoulder disorder was not demonstrated 
during service; additional left shoulder complaints were not 
recorded until many years after service and there is no 
competent medical evidence of record indicating a causal 
relationship between inservice complaints and postservice 
disability.  

2.  There were no complaints of or treatment for flat feet 
during the veteran's first period of service.  Pes planus, 
however, was noted at the time of service enlistment 
examination for the veteran's second period of service.  Pes 
planus did not increase in severity during this period of 
service.  

3.  A psychiatric disability was not demonstrated during the 
veteran's periods of military service.  

4.  A psychiatric disability, diagnosed an generalized 
anxiety disorder with panic attacks, was initially medically 
shown many years following the veteran's release from active 
duty.  That condition has not been related to his active 
military service.  

5.  The claimant is not a credible witness as to pertinent 
facts of his case and his inconsistent evidentiary assertions 
as to subjective symptoms are completely without probative 
value; he has presented false evidence in support of his 
application for service connection for a psychiatric 
disability.  


CONCLUSIONS OF LAW

1.  The veteran has not presented a well grounded claim for 
service connection for a left shoulder disorder.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991).  

2.  The veteran has not presented a well grounded claim for 
service connection for pes planus.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991).  

3.  An acquired psychiatric disorder, to include PTSD, was 
not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In May 1994, the veteran's original service medical records 
were associated with the claims file.  The records from the 
veteran's first period of active service are negative for 
complaints of, or treatment for flat feet.  These documents 
do reveal, however, that upon service entrance examination, 
it was noted that he had a history of elevated blood pressure 
readings "related to anxiety probably."  He was treated for 
chest pain of three days' duration in July 1968.  He was seen 
for a questionable dislocation of the left shoulder with 
spontaneous reduction in July 1968.  Subsequent records 
through August 1968 reflect that the dislocation was reduced, 
and the shoulder immobilized.  The veteran placed on profile 
and referred to physical therapy.  In September 1968, he was 
noted to have a weak left deltoid and area of left C5 
hypesthesia of the left shoulder.  It was noted he had not 
complied with doctor's orders as to an exercise program.  

In May 1969, he was seen again for left shoulder complaints 
after running into a wall.  The examiner's impression was of 
questionable dislocation of the left shoulder.  Subsequently 
dated service medical records are negative for left shoulder 
complaints or treatment.  At time of service separation 
examination in March 1971, it was reported that the left 
shoulder had a history of dislocation x 2 and was currently 
asymptomatic.  Psychiatric evaluation was normal.  

Additional service medical records from 1977 through 1980, to 
include from the veteran's second period of active service, 
are negative for left shoulder complaints or treatment.  They 
are also negative for reports of psychiatric problems or 
psychiatric diagnoses.  The Board notes, however, that prior 
to entry into service, the veteran underwent examinations 
which reflect that asymptomatic pes planus was noted at the 
time of examinations in June 1977 and August 1978.  He was 
seen for plantar fascial stress in September 1978 during 
active service.  Additional treatment for foot problems was 
not recorded, to include at the time of separation 
examination in April 1980.  At that time, he checked "no" 
when asked if he had "painful or trick shoulder" or "foot 
problems."  

Postservice records include private and VA records.  Private 
records from 1991 through 1993 reflect that the veteran's 
history of panic attacks began in November 1990.  While he 
was initially seen on an outpatient basis for his anxiety and 
panic attacks, he was ultimately hospitalized from December 
1992 through January 1993 for stabilization of severe anxiety 
and panic attack, with superimposed depressed mood.  Final 
psychiatric diagnoses were generalized anxiety disorder with 
panic attack, alcoholism in remission, and passive-aggressive 
personality disorder.  

In March 1993, the veteran filed a claim for a psychiatric 
disorder.  

A VA outpatient record of March 1993 shows the appellant was 
seen on referral from a Vet Center where a counselor had 
reportedly raised PTSD as a diagnosis.  The claimant 
specifically denied flashback of an accident in service.  The 
clinician reviewed the history and made detailed findings.  
The final assessment was that the history and examination 
were compatible with a diagnosis of anxiety disorder with 
panic attacks.

Added to the record in July 1993 was an award letter from the 
Social Security Administration (SSA) in which it was noted 
that the veteran had been awarded SSA benefits.  

In August 1993, the veteran submitted a statement wherein he 
related that his claimed in service stressors included 
witnessing the death of another soldier in an accident in 
Germany in 1969, the death of a boyhood friend in Vietnam, 
and an incident in 1970, again in Germany, regarding racial 
conflict with the use of grenades and weapons in the mess 
hall resulting in injury and death to some fellow soldiers.  

Upon VA psychiatric evaluation in August 1993, the veteran 
gave a medical history of suffering from anxiety and panic 
disorder with occasional and periodic agoraphobia for the 
past 3-4 years.  Symptoms included shortness of breath, 
dizziness, palpitations, trembling, sweating, choking, 
nausea, depersonalization, chest pain, fear of dying, and 
fear of going crazy.  The attacks involved many of these 
symptoms and occurred on a daily basis.  His psychiatric 
symptoms were noted to have begun in 1990.  He was placed on 
medication at that time.  He noted that his military service 
was spent in Germany.  He no longer worked as a result of his 
severe panic and anxiety disorder.  Mental status evaluation 
revealed that he was in no acute distress, and his affect was 
appropriate.  Thought processes were within normal limits.  
His thought content was negative for any suicidal ideation, 
intention or plan.  There were no homicidal or paranoid 
ideations present.  There were no delusions or hallucinations 
present.  His attention span, concentration, memory, and 
orientation were within normal limits.  The diagnostic 
impression was panic disorder with agoraphobia, mild to 
moderate severity.  

In July 1994, the RO denied service connection for 
generalized anxiety disorder with panic attacks and symptoms 
of depression, sleep disturbance, tremors, dizziness, and 
headaches.  Claimed PTSD was also denied.  

In August 1994 the veteran submitted another statement 
wherein he related his inservice stressors.  These incidents 
were essentially the same as on the veteran's August 1993 
statement that was already of record.  Also in August 1994, 
the veteran filed claims for service connection for a left 
shoulder disorder and for flat feet.  

Subsequently added to the record in September 1994 were 
duplicates of service medical records already in the claims 
file.  The Board notes that a December 1978 record of an 
examination following the veteran's complaints of abdominal 
pain included the word "anxiety" on the upper right side of 
the page in black ink and the word "panic" on the middle 
left side of the page in black ink.  A July 8, 1968, record 
of a complaint of a three day history of chest pain included 
the word "anxiety" on the upper right side of the page in 
black ink and the word "panic" was written on the upper 
left side of the page in black ink.  The original December 
1978 and July 8, 1968, service medical records are in a 
Service Department Records Envelope within the claims file.  
These records do not contain the words "anxiety" and 
"panic" as described above.  (In March 1995 and at an 
October 1996 personal hearing at the RO, the veteran 
submitted photocopies of one or both of the documents 
described above.)  

Also added to the file in September 1994 were VA records 
which reflect that when the veteran was seen in August for 
knee complaints, it was also noted that there was marked 
pronation when he was standing in his sneakers.  The veteran 
said that he also did this when he had on his work shoes.  He 
was sent to prosthetics for pads for each shoe.  In September 
1994, supple pes planus and excessive pronation were noted.  
Orthotic arch supports were ordered.  Also in September 1994, 
the veteran was seen for bilateral shoulder complaints.  X-
rays of the shoulders were interpreted as normal.  The 
diagnostic impression was rule out myalgia, shoulders with 
spasm.  The veteran was given ibuprofen as needed for pain.  

In December 1994, the RO denied entitlement to service 
connection for PTSD.  

VA records from 1994 and 1995 reflect that the veteran was 
seen in November 1994 for a panic attack.  In February 1995, 
he was in physiotherapy for follow-up for strength of his 
quadriceps.  Also in February 1995, he and his wife were seen 
for the veteran's panic/anxiety which was causing marital 
discord.  He was described as not suicidal or homicidal.  

In October 1995, the RO denied service connection for 
generalized anxiety disorder, a left shoulder disorder, and 
for pes planus.  

Added to the record in early 1996 was a July 1993 private 
psychiatric evaluation.  The provider noted that the claimant 
stated that "he had been told he has PTSD."  The provider 
recorded that the claimant said he had been "'advised'" to 
tell the provider of the following "'traumatic events.'"  
The report then details the alleged traumas the veteran had 
previously reported to VA.  The clinician pointed out that 
the claimant did not report any reexperiencing of trauma, 
such as recurrent and intrusive distressing recollections, 
dreams, flashbacks, or associations.  The claimant had also 
denied symptoms of increased arousal when he reported feeling 
"'not too bad'" between panic attacks.  It was noted that 
he was provided a Minnesota Multiphasic Personality 
Inventory.  The clinician pointed out that the results 
"should be interpreted with caution, as the validity scales 
suggest the possible effects of exaggeration or distortion of 
the veteran's current status."  The clinician's diagnoses 
included panic disorder.  

Another document added to the claims file was a January 1996 
orthopedic evaluation in which the examiner noted that the 
veteran had supports for his shoes which helped his flat 
feet.  It was also noted that the veteran had a history of 
four left shoulder dislocations during service which were 
reduced by medical personnel.  The shoulder had dislocated 
since then, but the veteran was able to put it back in 
himself.  He did have spasms across the upper back from the 
left shoulder across to the right one.  He also reported 
pain.  Examination of the shoulder showed no gross deformity.  
He had full range of motion, and no marked laxity of the 
joint.  The examiner opined that strengthening the muscles 
around the shoulder would do much to prevent his popping or 
dislocation.  

VA records from March 1995 through November 1995 were also 
added to the record subsequent to the October 1995 rating 
decision mentioned above.  These documents reflect that the 
veteran and his wife continued to be seen together for 
therapy sessions at the mental hygiene clinic.  In October 
1995, the examiner noted that the veteran exhibited panic, 
periodic depression, and "PTSD symptoms."  

Of record is a psychological evaluation completed in December 
1995 and January 1996.  The diagnostic impression was Axis I: 
panic disorder and undifferentiated somatoform disorder and 
Axis II: personality disorder with passive aggressive, 
passive dependent features.

At a personal hearing in October 1996, the veteran testified 
in support of his claims.  He submitted a photocopy of a 
service record from July 1968 which reflected treatment for 
chest pains.  The document submitted included a notation of 
"anxiety" which is not recorded on the original service 
record which is included in the service medical records 
packet.  The veteran testified that he was treated during 
service for chest pain with anxiety for a period of three 
days.  Hearing [Hrg.] Transcript [tr.] at 7.  He again 
described his claimed stressors.  Tr. at 8-9.  (Numerous 
recitations of these stressors are already of record.)  The 
veteran asserted that he entered service with anxiety that 
manifested into a full blown PTSD with the in service 
stressors.  Tr. at 11.  He testified that his left shoulder 
continued to pop out of place.  Tr. at 24.  He also 
experienced pain with certain movements of the shoulder and 
was told not to attempt to swim or lift heavy objects.  Tr. 
at 25.  The veteran stated that he had flat feet before 
entering his second period of service.  Tr. at 27.  He argued 
that his feet worsened during service as nothing was done for 
them even when he complained.  Tr. at 28.  He believed that 
his arches wore down during his first period of service, but 
did not manifest itself until his second period of service.  
Tr. at 30.  

At the hearing the veteran also submitted additional 
treatment records to include a January 1996 psychological 
evaluation by a clinical psychologist, N. Z. Leiter, Ph.D.  
This examiner's diagnostic impressions included panic 
disorder and undifferentiated somatoform disorder.  It was 
specifically noted that the criteria for PTSD were not met.  
In an addendum statement from February 1996, this 
psychologist added that the report of "MMPI" (Minnesota 
Multiphasic Personality Inventory) profile should have 
included the fact that, in spite of the veteran's failure to 
mention symptomatology in his interview which would suggest 
the diagnosis of PTSD, the "Keane score" was 31, which was 
above the usual cut-off of 30, "suggesting that diagnosis, 
or at least significant features consistent with it."  

In July 1997, a hearing officer confirmed the previous denial 
of service connection for the claims at issue.  

In a November 1996 statement, Dr. Leiter noted that the 
veteran had requested a reevaluation of his psychological 
treatment which included reports from 1995 through 1996.  The 
examiner noted that the veteran described some very 
frightening traumatic experiences during his service time.  
He described these incidents (the gists of which are already 
of record).  The veteran reportedly stated that after 
discharge and to some extent now he had frequent dreams and 
nightmares, and reacted strongly to experiences which 
reminded him of his "wartime" episodes, had outbursts of 
anger and experienced social alienation which was pervasive 
and extreme.  The examiner noted that when the veteran 
stopped drinking in 1988, the severity and intensity of these 
issues exacerbated.  On reflection, it seemed that the panic 
attacks and chronic debilitating anxiety which now precluded 
the veteran's gainful employment and perpetuated his social 
alienation and isolation, and his extreme concern regarding 
physical ailments, reflected reactions to these experiences.  
It was this examiner's conclusion that a diagnosis of PTSD 
was warranted.  It was noted that the veteran had completed 
the MMPI three times (1993, 1995, and 1996), and the PTSD 
score had consistently been above the cut-off of 30 even when 
the clinical and validity scales had suggested somewhat 
improved coping capacity.  

Additional VA records from March-May 1997 reflect that the 
veteran's assessment was panic disorder.  VA orthopedic 
examination in November 1997 essentially evaluated the 
veteran's left knee.  The left shoulder or feet were not 
examined or discussed.  Upon December 1997 social survey, the 
veteran related a psychiatric history that included 
hospitalization in 1992 with the diagnoses of anxiety and 
panic attacks.  There was a subsequent history of outpatient 
care to include current treatment by a psychiatrist at a VA 
facility.  He was on medication.  He related his in service 
stressors to the examiner.  It was noted that the veteran's 
first tour of duty was spent in Germany and his second was 
spent in the Mediterranean.  He did not experience combat.  

On VA psychiatric evaluation in January 1998, the veteran's 
affect and demeanor were appropriate.  He was a good 
informant.  He was oriented in all three spheres.  There was 
no evidence of hallucinations, delusions, or other psychotic 
symptoms.  He was on medication which was helping him.  He 
was being seen on a monthly basis for PTSD treatment.  The 
diagnoses were panic disorder with agoraphobia.  The examiner 
noted that he was administered the MMPI, the Beck, and the 
Mississippi Combat Scale.  On the Beck, he received a score 
of 22 which was consistent with moderate to severe 
depression.  His Mississippi Combat Scale score of 113 was 
above the cut-off for a combat-related PTSD.  His MMPI 
profile portrayed the picture of a despondent man who tended 
to be guilt-ridden and passive-dependent.  His MMPI PTSD 
score of 49 was not consistent with PTSD.  

In March 1998, the RO confirmed the denial of service 
connection for PTSD.  In April 1998, the RO confirmed the 
denials of service connection for a left shoulder dislocation 
and for pes planus.  

At a personal hearing in February 1999, the veteran's 
representative conceded that the file did not reflect an 
absolute diagnosis of PTSD.  He pointed out, however, that 
there were several suggestions that there were many 
inferences of this diagnosis.  What is there, he argued, was 
a diagnosis of panic disorder, and this disorder ultimately 
caused the veteran to leave active service due to a 
psychiatric breakdown.  At the time, however, in 1980, panic 
disorder was not a recognized psychiatric condition as it is 
now.  The representative argued that the VA psychiatrist 
should be requested to provide an opinion as to whether there 
was any relationship between what happened to the veteran 
when he was on active duty and his current condition of panic 
disorder.  Tr. at 4.  The veteran testified that his anxiety 
was similar to having a heart attack in that his heart beat 
faster and faster and he experienced cold sweats.  Tr. at 4.  
He quit drinking in 1988-89, and his symptoms subsequently 
were exacerbated because the drinking was not available to 
decrease the symptoms.  Tr. at 5.  As to his left shoulder, 
the representative asserted that there were at least 4 
incidents of left shoulder trauma or dislocations during 
service.  Tr. at 7.  Now, the left shoulder popped out of 
place.  Tr. at 8.  The veteran testified that his preexisting 
flat feet were aggravated beyond natural progression during 
his second period of service.  Tr. at 9-10.  The veteran 
pointed out that he was treated for his foot complaints only 
on one occasion during service as he was not the type to 
complain.  Tr. at 10.  

In August 1999, the Board referred the claims file to the 
Inspector General (IG) for assistance in determining the 
authenticity of documents submitted in support of the 
veteran's claim.  Specifically, the IG was to review and 
comment on service medical records from July 8, 1968, and 
December 1978.  In an October 1999 response from the Director 
of the VA Criminal Investigations Division it was determined 
the words "anxiety" and "panic" had been added to 
photocopies of medical records that did not appear on the 
originals.  

Pertinent Laws and Regulations

The basic framework of the law and regulations provides that 
service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§  1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(a) (1998).  

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in[-]service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in[-
]service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in[-]service stressor. 38 
C.F.R. § 3.304(f) (1998).  In sum, eligibility for a PTSD 
service-connection award requires the presence of three 
elements: (1) A current, clear medical diagnosis of PTSD 
(presumed to include the adequacy of the PTSD symptomatology 
and the sufficiency of a claimed in-service stressor, 
discussed below); (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in- service stressor.  
See ibid.; Moreau v. Brown, 9 Vet.App. 389, 394-95 (1996). 
Cohen v. Brown, 10 Vet.App. 128 (1997)

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).  

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation 
of the person applying for benefits to come forward with a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  A well grounded 
claim is "[a] plausible claim, one which is meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive but only possible to satisfy the initial burden 
of § 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that, in general, a claim for service connection is well 
grounded when three elements are satisfied with competent 
evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995).   First, 
there must be competent medical evidence of a current 
disability (a medical diagnosis).  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992)  Second, there must be evidence of an 
occurrence or aggravation of a disease or injury incurred in 
service (lay or medical evidence). Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 
(1994).  Third, there must be a nexus between the in-service 
injury or disease and the current disability (medical 
evidence or the legal presumption that certain disabilities 
manifest within certain periods are related to service).  
Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. Brown, 7 
Vet. App. 359 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.

Also controlling in this case are decisions of the Court 
concerning the types of evidence required to establish 
important facts.  The Court has held that a lay person can 
provide probative eye-witness evidence of visible symptoms, 
however, a lay person can not provide probative evidence as 
to matters which require specialized medical knowledge 
acquired through experience, training or education.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Court has 
further held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is 'plausible' or 
'possible' is required."  Grottveit, 5 Vet. App. at 93.  


Analysis

A Left Shoulder Disorder

As stated above, a well grounded claim first requires medical 
evidence of a current disability.  Caluza, supra.  In this 
case, after careful review of the record, the Board finds 
sufficient evidence that the veteran currently has such a 
disorder, namely upper back spasms as reported in 1994 and 
reported recurrent left shoulder dislocations as indicated 
upon orthopedic evaluation in 1996.  The Board also finds 
that the veteran had left shoulder problems on two occasions 
during service.  In July 1968, he was seen for a left 
shoulder dislocation, and in May 1969, he was seen again for 
left shoulder complaints after running into a wall.  
Questionable dislocation of the left shoulder was reported.  

In light of the above, the determinative issue for purposes 
of a well grounded claim is whether the record contains any 
competent evidence that his current left shoulder complaints 
are related to his inservice left shoulder problems.  Caluza, 
supra.  To be competent, such evidence must be medical 
evidence because it involves issues of medical fact, such as 
medical causation or medical diagnosis.  Grottveit, supra.  
After careful review of the evidence of record, the Board 
finds that this requirement has not been met.  

As stated earlier, service medical records show treatment on 
two occasions for left shoulder dislocations.  However, this 
condition was apparently transitory and acute, having 
resolved itself during service.  The service medical records 
show no complaints of or treatment for any left shoulder 
problems subsequent to 1969.  In addition, his separation 
medical examination report in March 1971 noted that his left 
shoulder was asymptomatic.  At the time of separation 
examination from his second period of service, he indicated 
that he did not have a medical history that included a 
"painful or trick shoulder."  Moreover, the claims file 
contains no evidence of any left shoulder complaints until 
1994, approximately 14 years after service separation.  
Lastly, the examiner's report in 1996 of recurrent left 
shoulder dislocations with a history of four inservice 
dislocations is apparently based on a history as related by 
the veteran.  As indicated above, this frequency of left 
shoulder dislocations during service is not supported by the 
service medical records.  The Board notes that "[a]n opinion 
based upon an inaccurate factual premise has no probative 
value."  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  It 
is also noted that X-ray of the left shoulder was negative 
upon examination in 1994, and that no gross deformity of the 
left shoulder was found upon examination in 1996.  In 1996, 
it was noted that the veteran's left shoulder had full range 
of motion, and marked laxity of the shoulder joint.  The 
examiner's notation that the veteran continues to have 
recurrent left shoulder dislocations appears to be based 
entirely upon a history related by the veteran and not on any 
clinical findings from the examination itself.  More 
importantly, the examiner did not report that any current 
identifiable left shoulder disability was causally related to 
service. 

The Board has carefully considered the veteran's statements 
indicating that he believes that his current left shoulder 
problems are related to service; however, through his 
statements alone, he cannot meet the burden imposed by 
section 5107(a) as to a relationship between his disability 
and service because lay persons are not competent to offer 
medical opinions.  Espiritu, supra.  

Overall, the evidence of record is not convincing that post 
service left shoulder complaints, first reported in 1994, are 
causally related to inservice left shoulder dislocations in 
1968 and 1969.  Thus, the veteran has failed to submit 
competent evidence to satisfy all of the elements of the test 
enunciated in Caluza, supra.  Under these circumstances, the 
Board concludes that the veteran has not met the initial 
burden of presenting evidence of a well grounded claim for 
service connection, as imposed by 38 U.S.C.A. § 5107(a) (West 
1991).  

Pes Planus

The veteran contends that he entered his second period 
service with pes planus which was aggravated by his time in 
the service.  He argues that his arches wore down during his 
first period of service, and that this problem finally showed 
up during his second period of service.  See personal hearing 
in October 1996.  

The service medical records from the veteran's first period 
of service are negative for report of, complaints of, or 
treatment for foot complaints.  Therefore, it cannot be 
determined that pes planus was incurred in or aggravated 
during this period of service.  It was noted, however, upon 
examinations prior to entry into the second period of 
service, that asymptomatic pes planus was present.  Service 
records reflect that he was seen on one occasion for plantar 
fascial stress in 1978.  At time of separation examination in 
1980, no foot problems were noted or complained of.  Many 
years later in August 1994, it was noted that there was 
marked pronation when the veteran was standing.  He was sent 
to prosthetics for pads for each shoe.  Supple pes planus and 
excessive pronation were noted in 1994.  Orthotic arch 
supports were ordered.  

The Board finds that the preponderance of the evidence is 
against the appellant's claim of entitlement to service 
connection for pes planus on a direct basis or based on 
aggravation.  As the service medical records from the 
veteran's first period of service are negative for report of, 
complaints of, or treatment for foot complaints, it would be 
pure speculation to find that flat feet were incurred in or 
aggravated during this period of service.  While pes planus 
was noted several years later, prior to entry into his second 
period of service, no causal relationship between that 
condition and his first period of service is of record.  As 
the claims file does not include competent medical evidence 
which causally or etiologically relates pes planus, first 
noted in 1977, to the veteran's first period of service, the 
claim is not well grounded and must be denied.  See Lathan v. 
Brown, 7 Vet. App. 359, 265 (1995); Grottveit, supra.  

As noted above, pes planus was noted prior to entry into a 
second period of service.  Thus, service connection for flat 
feet would be appropriate if the preservice condition was 
aggravated by service.  The veteran's contends that it was, 
and the evidence show that the veteran was seen on one 
occasion during this period of service for foot complaints.  
However, no further foot problems were noted, to include at 
the time of service separation, and it was many years post 
service before additional problems associated with the feet 
were recorded.  These findings obviously do not suggest 
service aggravation of flat feet (nor service incurrence, for 
that matter).  The first post service medical evidence of 
additional foot problems is dated in 1994.  Findings at that 
time do not contain reference or other information to link 
the disability to the service periods, either by service 
incurrence or aggravation.  Absent such competent medical 
evidence of causality, the claim for service connection is 
implausible and must be denied as not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

As before, the opinion expressed by the veteran that he 
currently experiences flat feet of service origin or flat 
feet that were aggravated in service is not competent 
evidence on medical causation or etiology.  Espiritu; 
Grottveit, supra.  

A Psychiatric Disorder, to Include PTSD

Initially, the Board notes that the representative has 
requested that this issue be remanded for additional medical 
opinion.  It is the Board's conclusion that the record, to 
include psychiatric examination in January 1998, is adequate 
to address this issue and additional psychiatric examination 
is not warranted at this time.  Specifically, the record in 
this case is replete with psychiatric examinations and 
records and those records point clearly to the disposition 
warranted in this matter.   Moreover, the Board finds that 
the record discloses a basis for the disposition that is 
beyond the realm where competent medical opinion is 
controlling or even necessary.

In this case, as noted previously, the veteran's service 
medical records, including the reports of his examinations 
for separation from both periods of service, do not reflect 
any complaints, history or findings regarding a chronic 
psychiatric disability.  (The notations of "anxiety" and 
"panic" on copies of records submitted by the claimant but 
not on the original records are addressed separately below.)  
The Board notes that elevated blood pressure readings 
probably related to anxiety were noted at the time of initial 
service entrance.  The service medical records, however, are 
wholly silent for any indication of an acquired psychiatric 
disorder of any type either incurred or aggravated in 
service.  Psychiatric symptoms of generalized anxiety 
disorder and panic disorder with agoraphobia were not 
medically reported until 1991.  At that time, the statements 
recorded for clinical purposes indicated that the veteran's 
symptoms began in November of 1990.  This is many years after 
military service and there is no competent medical evidence 
of record relating the notation of anxiety at entry into the 
initial period of service to a current disability either 
incurred or aggravated in service.

With respect to the claim for service connection for PTSD, 
the Board finds that the report of Dr. Leiter of November 
1996 indicates that this medical provider believed that the 
diagnosis of PTSD was warranted and apparently based that 
diagnosis upon alleged traumatic events in service.  The 
record in this case does not reflect that those alleged 
traumas have been corroborated, but for the reasons explained 
below, even if the alleged events were corroborated, it would 
make no difference in the disposition of this appeal.  
Therefore, further development as to alleged "stressors" 
would be a clear waste of administrative resources. 

The Board finds that this plainly raises a fundamental matter 
of basic credibility.  The United States Court of Appeals for 
Veterans Claims (Court) has addressed the importance of 
credibility and squarely fixed it as an adjudicative 
determination.  The Court has held that to comply with the 
statutory requirements of 38 U.S.C. § 7104(d) to provide 
"reasons or bases" for its decisions, the Board must 
analyze the credibility and probative value of the evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the veteran.  Eddy v. 
Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 
(1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The 
United States Court of Appeals for the Federal Circuit has 
held that the Board has "the authority to discount the 
weight and probity of evidence in the light of its own 
inherent characteristics and its relationship to other items 
of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).

In Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), the 
Court held that credibility can be impeached generally by a 
showing of:  "interest, bias, inconsistent statements, or, 
to a certain extent, bad character."  For oral testimony, a 
hearing officer can consider: "demeanor of the witness, the 
facial plausibility of the testimony, and the consistency of 
the witness testimony and affidavits."  For documentary 
evidence: "A VA adjudicator may properly consider internal 
consistence, facial plausibility, and consistency with other 
evidence submitted on behalf of the veteran."  In this case, 
the guidance of the Federal Circuit is apt for here the 
current record clearly shows that "the weight and probity of 
evidence" based upon the claimant's representations is nil.  

The record reflects blatant inconsistencies in the accounts 
provided by the appellant.  The service medical records are 
negative for any indication of a psychiatric disability, 
apart from the notation at the initial entry examination.  
The record is thereafter blank for any treatment prior to 
1991.  When the appellant first related the history of his 
psychiatric symptoms both on an outpatient basis in 1991-1993 
and on VA examination in August 1993, he provided a clear and 
consistent history that the onset of the symptomatic 
manifestations commenced in about November 1990.  In other 
words, the claimant provided no history of any symptoms 
whatsoever of an acquired psychiatric disability prior to 
1990, much less symptoms specific to PTSD. 

As the report of the private examiner in July 1993 reflects, 
hallmarks and essential elements of the diagnostic criteria 
for PTSD are the reexperiencing of the trauma and increased 
arousal when the individual is confront with events that 
remind him of the trauma.  The record shows the veteran 
denied any psychiatric symptoms whatsoever prior to November 
1990 on several occasions through the VA psychiatric 
examination in August 1993.  On the private psychiatric 
evaluation in July 1993, the clinician specifically recorded 
that the appellant denied any reexperiencing of the alleged 
trauma's, such as recurrent and intrusive distressing 
recollections, dreams flashbacks or association.  The 
claimant was also noted to have specifically denied symptoms 
of increased arousal.  

The report from Dr. Leiter in November 1996, however, shows 
the appellant gave a history of symptoms from after service 
of frequent dreams and nightmares and that he reacted very 
strongly to experiences that reminded him of his "wartime" 
episodes.  The Board notes that these statements are in 
direct contradiction to the earlier and far more credible 
history of record in which the claimant specifically denied 
both reexperiencing and increased arousal.  The only 
reasonable conclusion to be extracted from this evidence is 
that the claimant's more recent evidentiary assertions 
concerning the date of onset and characteristics of 
subjective symptoms in the context of the claim for 
compensation benefits are not credible.    

While these blatant contradictions alone would support the 
finding of a lack of credibility, the record also shows that 
in September 1994, March 1995, and at the October 1996 
hearing the appellant submitted a photocopy of a service 
medical record dated July 1968 reflecting treatment for chest 
pains.  On these photocopies the words "anxiety" and 
"panic" had been added.  The record contains the original 
of this same document that does not contain the words 
"anxiety" or "panic."  Additionally, in September 1994, he 
submitted a photocopy of a December 1978 document on which 
the words "anxiety" and "panic" had been added.  The 
record also contains the original of this document and it 
does not contain either of these words.  As pointed out 
earlier, the IG determined that these documents had been 
altered.  The Board concludes that it is clear beyond 
reasonable dispute that the above-described documents 
submitted by the claimant had been altered.  

Once it is determined that the appellant's evidentiary 
assertions concerning hallmark symptoms such as 
reexperiencing and increased arousal are false, it is clear 
that the medical opinion of Dr. Leiter is of no probative 
value because is founded upon premises that are not true.  On 
the other hand, the private evaluation in July 1993 found 
that the claimant did not have PTSD.  That opinion was based 
upon an accurate history of a lack of hallmark symptoms and 
thus is entitled to full probative weight.  It is also 
manifest that the clear weight of the most probative evidence 
is against the claim and therefore the benefit of the doubt 
doctrine is not for application.

Finally, should the claimant chose to exercise his right to 
apply to reopen a claim for compensation benefits based upon 
claims for service connection for a psychiatric disorder of 
service origins including PTSD, he is advised that the basis 
for this denial is his complete lack of credibility as to 
evidentiary assertions with respect to such a claim.  Thus, 
his first objective in attempting to reopen would be to 
restore his credibility.  It is difficult for the Board to 
conceive of any role for medical evidence in such an effort 
as credibility is an adjudicative matter.  Moreover, it would 
not be sufficient for the claimant to establish the existence 
of some event in service that a medical provider would deem 
to meet the requirements of a "stressor" for this would 
still leave the appellant facing fundamental problems with 
regard to the lack of credibility of his current evidentiary 
assertions as to his subjective reaction to such an event and 
his current subjective symptoms.  Thus, the task of restoring 
squandered credibility is far easier to describe than to 
accomplish, but it is for any future adjudicator or Board 
Member to determine if he has met this challenge.


ORDER

Entitlement to service connection for a left shoulder 
disorder is denied.  

Entitlement to service connection for pes planus is denied.  

Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD, is denied.  





REMAND

The Board finds that the veteran's claim for an increased 
rating for a left knee disorder is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a0 (West 1991).  The Court has 
held, that, when a veteran claim that a service-connected 
disability has increased in severity, the claim is well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
Where, as here, "...the claimant satisfies the initial burden 
of setting forth a well grounded claim, the VA is statutorily 
required to assist the claimant in developing the facts 
pertinent to that claim."  Zarycki v. Brown, 6 Vet. App. 91, 
96 (1993); 38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§§ 3.103, 3.159 (1998).  That duty includes obtaining medical 
records and medical examination where indicated by the facts 
and circumstances of an individual case.  Murphy v. 
Derwinski, 1 Vet. App. 78 (199); Littke v. Derwinski, 1 Vet. 
App. 90 (1990).  

The VA General Counsel in precedent opinion VAOPGCPREC 23-97 
indicated that where a veteran has service-connected 
arthritis of the knee and instability rated under DCs 5003 
and 5257, respectively, they may be rated separately.  
"Since the plain terms of Code 5257 and 5003 suggest that 
those Codes apply either to different disabilities or to 
different manifestations of the same disability, the 
evaluation of knee dysfunction under both Codes would not 
amount to pyramiding under section 14.4."  This is 
significant in the veteran's case because he has, since 
service connection was first established in 1994, been 
evaluated under DC 5257 only, but has also been found to have 
post-traumatic degenerative joint disease (or arthritis) 
which is part and parcel of his service-connected left knee 
disorder.  

The Board notes that the recent VA orthopedic examination in 
November 1997 reflects that the veteran's knee disorder is 
manifested by chronic pain and swelling, instability, and 
arthritis.  Thus, the record raises a question as to whether 
the veteran is entitled to both increased ratings for his 
service-connected left knee disorder (currently rated under 
Diagnostic Code (DC) 5257), and a separate disability rating 
for his arthritis under DC 5003.  

In light of the foregoing, and in order to determine the 
veteran's current range of motion taking into consideration 
pain, as well as his other manifestations, the veteran should 
be afforded an additional VA orthopedic evaluation.  

The Court has stated that VA may only consider independent 
medical evidence to support its findings and is not permitted 
to base decisions on its own unsubstantiated medical 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Governing regulations also provide that when, during 
the course of review, it is determined that further evidence 
or clarification of the evidence or correction of a 
procedural defect is essential for a proper appellate 
decision, the Board shall remand the case to the agency of 
original jurisdiction specifying the action to be undertaken.  
38 C.F.R. § 19.9 (1998).  

To determine the current severity of the left knee disorder, 
and to apply the rules of VAOPGCPREC 23-97 and Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994), regarding the rating of 
the same disability or the same manifestation under different 
DCs, where applicable, this case is REMANDED for the 
following actions:  

1.  The veteran may submit additional 
evidence and argument in support of his 
claim.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

2.  The RO should contact the veteran and 
request that he provide information 
regarding the names, addresses, and 
approximate dates of treatment from all 
health care providers (VA and non-VA) who 
have treated him for his left knee 
disorder subsequent to November 1997.  If 
he responds and provides the necessary 
authorization, the named health care 
providers, should be contacted and asked 
to submit copies of all pertinent records 
that are not already on file.  38 C.F.R. 
§ 3.159 (1998).  

3.  The RO should schedule the veteran 
for a VA orthopedic examination for the 
purpose of determining the scope and 
current severity of residuals of left 
knee injury with post-traumatic 
degenerative joint disease.  The claims 
folder, including a complete copy of the 
prior VA examinations and a copy of this 
REMAND, must be made available to and be 
reviewed by the examiner prior to the 
examination.  

Specifically, the examiner should 
indicate whether the degenerative joint 
disease in the left knee causes any 
limitation of motion in the left knee.  
The examiner should also portray all 
functional losses due to pain, weakness, 
etc., in terms of loss in range of motion 
beyond that which is observed clinically.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The guidance provided by the Court in 
DeLuca must be followed in adjudicating 
the veteran's increased rating claim .  
In that regard, the Board notes that the 
Court has held that the provisions of 
38 C.F.R. §4.40 and 4.45 should only be 
considered in conjunction with the DCs 
predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).  

4.  The RO should undertake any 
additional development suggested by the 
examiner's findings and opinions, or lack 
thereof.  Upon completion of the 
development requested by the Board, the 
RO should again consider the veteran's 
claim for an increased evaluation for a 
left knee disorder.  Additionally, 
particular consideration should be given 
to the provisions of 38 C.F.R. 
§§ 3.321(b)(1), 4.40, and 4.45 (1998).  
Consideration should also be given to the 
principles enunciated in Esteban, supra, 
and VAOPGCPREC 23-97 (July 1997).  If any 
benefit sought is denied, a supplemental 
statement of the case (SSOC) should be 
issued.  

After the veteran and his representative have been given an 
opportunity to respond to the SSOC and appear at a hearing, 
if required, the claims folder should be returned to the 
Board for further appellate review.  No action is required of 
the veteran until he receives further notice.  The purpose of 
this remand is to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or actual, as to the ultimate 
disposition of this issue.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Richard B. Frank
	Member, Board of Veterans' Appeals


 

